2 Ill. App.2d 600 (1954)
120 N.E.2d 64
Maurice E. Ashby, Appellant,
v.
Carl F. Einig, Appellee.
Gen. No. 10,719.
Illinois Appellate Court.
Opinion filed June 7, 1954.
Released for publication June 23, 1954.
Reid, Ochsenschlager & Murphy, for appellant.
*601 L.M. Ochsenschlager, and William C. Murphy, of counsel.
O'Brien, Burnell & Puckett, for appellee.
William C. O'Brien, Wilson D. Burnell, Donald L. Puckett, and Joseph H. Barnett, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE WOLFE.
Reversed and remanded.
Not to be published in full.